This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellant,

 4 v.                                                                                    No. 32,424

 5 JUAN CARLOS MARTINEZ,

 6                  Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF DON˜A ANA COUNTY
 8 Douglas R. Driggers, District Judge

 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Jorge A. Alvarado, Chief Public Defender
14 Kimberly Chavez-Cook, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 FRY, Judge.

19   {1}    The State appealed an order of the district court excluding the minor victim’s
 1 testimony in this case. Our third notice of proposed disposition suggested the

 2 possibility that this appeal is moot and/or nonjusticiable. In response, the State

 3 indicates that a nolle prosequi was filed in the district court on September 27, 2013.

 4 The State adds that due to the nolle prosequi, “the appeal may be summarily

 5 dismissed.” [Resp. 2] Since the prosecution underlying this appeal has ended, any

 6 ruling we might make on the evidentiary issue would not afford the State any relief,

 7 and the State’s appeal is therefore moot. See State v. Sergio B., 2002-NMCA-070, ¶ 9,

 8 132 N.M. 375, 48 P.3d 764 (pointing out that an appeal is moot when a ruling from

 9 the appellate court will not grant the appellant any actual relief). We therefore dismiss

10 the appeal.

11   {2}   IT IS SO ORDERED.

12                                                 ______________________________
13                                                 CYNTHIA A. FRY, Judge


14 WE DO CONCUR:


15 ______________________________
16 JAMES J. WECHSLER, Judge


17 ______________________________
18 LINDA M. VANZI, Judge




                                               2